CROTHERS, Justice,
concurring specially.
[¶ 17] I agree with the majority opinion. I write separately because remand of this case may leave litigants and the district court wondering what evidence can be produced at trial that was not already before the court on summary judgment. The answer to that question may well be that no additional evidence is available or necessary.
[¶ 18] This case is not reversed and remanded due to a lack of evidence supporting the district court’s decision. Rather, remand is required under our summary judgment standards. Majority opinion at ¶¶ 12-13. Those standards preclude summary judgment when material issues of fact exist — even if arising from written documents. See Majority opinion at ¶ 9.
[¶ 19] Under our rules, “[findings of fact, including findings in juvenile matters, *761whether based on oral or other evidence, must not be set aside unless clearly erroneous, and the reviewing court must give due regard to the trial court’s opportunity to judge the witnesses’ credibility.” N.D.R.Civ.P. 52(a)(6) (emphasis added). Here, it appears persons with competent, admissible evidence are unavailable. The district court thus received documents necessitating interpretation of Finlay Hamilton’s intent. The district court made findings from that written record, which are inappropriate in a summary judgment proceeding. Majority opinion at ¶¶ 12-13; Albers v. NoDak Racing Club, Inc., 256 N.W.2d 355, 359 (N.D.1977) (“If the court deemed it necessary to make findings of fact as distinguished from a mere recital of facts, then the issuance of a summary judgment by the trial court was improper.”); Brown v. N.D. State Univ., 372 N.W.2d 879, 883 (N.D.1985) (“When the trial court deems it necessary to make inferences from surrounding circumstances, resolve ambiguities in a written contract, and to make findings of fact, the entry of a summary judgment is generally inappropriate.”).
[¶ 20] Although summary judgment is not appropriate under these circumstances, this case can be submitted to the district court for “trial” on the same record. Simply put, it is the procedure and not the substance that was lacking in this proceeding. That deficit easily can be remedied on remand by providing a stipulation of facts and exhibits, together with any argument permitted by the district court, for trial based on the record submitted.
[¶ 21] Finally, I am mindful that my writing may make it appear our reversal and remand is a mere exercise of formality. However, the majority opinion and this separate are written with the goal of preserving our body of summary judgment law while providing a procedural path for this and future cases involving only documents or a stipulated record yet requiring resolution of conflicting meanings or disputed inferences.
[¶ 22] DANIEL J. CROTHERS